DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on January 20, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 2, 7, 12-20, 24, 26, 28-31, 34-36, 38, 41, 49, 51, 56, and 62-90 are pending. Claims 68-90 are newly added. Claims 3-6, 8-11, 21-23, 25, 27, 32, 33, 37, 39, 40, 42-48, 50, 52-55, and 57-61 are cancelled. Claims 1, 2, 7, 12-20, 24, 26, 28, and 56 are withdrawn. Claims 29-31, 34-36, 38, 41, 49, 51, and 62-90 are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
 
Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Objections
Claim 77 is objected to because of the following informalities:  “α-proteobacterium” in line 2 should not be italicized as it is not part of the species name. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31, 34-36, 38, 41, 49, 51, and 62-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 29, as currently written, it is unclear if the recited amounts of the anthocyanin (up to 100,000 mg/kg) and proanthocyanidin (1,000 mg/kg to 100,000 mg/kg) are based on only the phenolics component of the composition, or based on the overall composition. Similarly with regards to claims 49 and 51, it is unclear if the claimed amount of anthocyanins (claim 49) and claimed amount of proanthocyanidins (claim 51) is based on only the phenolics component of the composition, or based on the overall composition.
claim 71, as currently written, it is unclear if the recited amount of the benzoic acid (up to 30 mg/g) is based on only the phenolics component of the composition, or based on the overall composition.
Claims 30, 31, 34-36, 38, 41, 62-70, and 72-87 are subsequently rejected as they ultimately depend from either claim 29 or 71 and incorporate the corresponding limitation without fixing the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-31, 34, 35, 38, 49, 51, 65, 66, 68-75, 80, 81, 83-86, and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Enan (US 2011/0124502 A1; published May 26, 2011), Sanoner et al. (Sanoner) (US 2015/0126598 A1; published May 6, 2015), Sitaraman (Pseudomonas spp. as models for plant-microbe interactions; published Sept. 29, 2015).
A method of treating or inhibiting infection of a plant by a bacterial plant pathogen, the method comprising:
providing a composition comprising phenolics at 3 mg/g to 100 mg/g and quinic acid at 0.01% to 14%, wherein the phenolics comprise anthocyanin at up to 100,000 mg/kg and proanthocyanidin at 1,00 mg/kg to 100,000 mg/kg; and
contacting a plant infected with a bacterial plant pathogen with an amount of the composition effective to inhibit the bacterial plant pathogen.

A method of treating or inhibiting infection of a plant by a bacterial plant pathogen, the method comprising:
providing a composition comprising phenolics at 3 mg/g to 100 mg/g, wherein the phenolics comprise benzoic acid at up to about 30 mg/g; and
contacting a plant infected with a bacterial plant pathogen with an amount of the composition effective to inhibit the bacterial plant pathogen.


Enan discloses compositions for controlling a target pest including a first agent and second agent comprising a pest control product or a signal cascade modulator, wherein the first agent and the second agent act synergistically to control the target pest (abstract). Enan defines the term “pests” to mean any organism whose existence it can be desirable to control, such as bacteria, fungi, insects, and nematodes (para.0172). 
Enan’s composition may comprise black seed oil (reading on seed oil) as the first agent, or a combination of oils as the first agent component (para.0097, 0226; Enan claim 2). The second agent may be a pesticide, bacteriocide, nematicide, insecticide, or fungicide (para.0093; Enan claim 5). The second agent may also be proanthocyanidins or resveratrol (para.0062). The composition may also include mineral oil (para.0220, Table 4, Table 5, e.g., Blend 55).
surfactants (para.0234). The treatment may be in the form of an oil-based formulation, a water-based formulation, a residual formulation, and the like (para.0302). 
Enan also provides methods of pest control including applying a composition to a target pest or to a substrate associated with a target pest, e.g., where the host will be located, wherein the composition can include a pesticide and an active including at least one receptor ligand. The substrate can be a crop plant and/or soil (para.0093, 0305). The composition may be formulated and applied as a spray formulation (para.0291). 
The use of the compositions can permit an improvement of control of the pest as compared with the use of the pesticide alone or the active agent alone. Use of the compositions permits an agricultural improvement such as, for example, reduced phytotoxicity associated with the pesticide, reduced cost or increased value associated with at least one environmental factor, such as air quality, water quality, soil quality, detectable pesticide residue, safety or comfort of workers, and a collateral effect on a non-target organism (para.0093, 0303). 

Enan does not appear to explicitly disclose applying a composition comprising phenolics as recited in the instant claims 29 and 71. Sanoner and Sitaraman are relied upon for this disclosure. Their teachings are set forth herein below.

Sanoner discloses a cranberry extract, comprising: 
5-20% by weight of proanthocyanidins (50,000-200,000 mg/kg = 50-200 mg/g) in relation to the total weight of the dry extract, 
2-12% by weight of organic acids in relation to the total weight of the dry extract, including: 
1-5% by weight of quinic acid
0.5-8% by weight of phenolic acids (5-80 mg/g) in relation to the total weight of the dry extract, at least 0.5% 
at least 0.5% by weight of anthocyans (also known as anthocyanins) (at least 5000 mg/kg = at least 5 mg/g) in relation to the total weight of the dry extract,
1-10% by weight of sugars in relation to the total weight of the dry extract,
1-10% by weight of flavonols, in relation to the total weight of the dry extract (para.0040-0047).
As discussed above, Sanoner’s extract comprises organic acids and phenolic acids. Sanoner discloses that the berry of the cranberry is known to have organic acids, in particular quinic acid, citric acid, and malic acids, and is known to have phenolic acids such as benzoic acid, hydroxy-benzoic acid, and hydroxy-cinnamic acids (para.0005-0006). Sanoner also demonstrates cranberry extracts comprising benzoic acid, malic acid, quinic acid, and citric acid (Table 2).
The composition may be used in solid or liquid form, and may be topically applied (para.0110). 
In a preferred embodiment, the cranberry extract is, moreover, de-esterified (para.0048). Sanoner discloses that by “de-esterified” is meant that the extract has undergone, during its process of preparation, a step of enzymatic treatment with at least one enzyme of the “esterase” type. In an embodiment, the esterase is tannases (para.0050, 0051, 0082). When tannases are used, the treatment has the effect in particular of hydrolyzing cranberry gallotannins and ellagitannins into sugars and gallic acid or ellagic acid, respectively, two phenolic acids naturally scarely present or not present in free form in cranberry (para.0061). The enzymes can be used throughout the production line at variable concentrations generally from 0.01-0.1% of the dry matter of cranberry used (para.0081). 
In Sanoner’s process of preparing the cranberry extract, the final step of the process appears to be enzymatic digestion of the two fractions with at least one esterase, such as tannases. As Sanoner does not appear to explicitly require a step that would remove the esterase used, absent evidence to the contrary, Sanoner encompasses compositions comprising tannases (para.0111-0115; Sanoner claim 4). 
Escherichia coli, Pseudomonas aeruginosa, Staphylococcus aureus, and Candida albicans (para.0235-0250, 0253). Sanoner also discloses that their cranberry extract has a complex composition, which makes it possible to increase the antibacterial effects thereof (abstract). 
Sitaraman discloses that Pseudomonas aeruginosa is a free-living soil bacterium that is also an opportunistic pathogen of both plants and animals (pg.2, col.1, para.1).

As discussed above, Enan is directed to controlling a pest (e.g. bacteria, fungi, insects, nematodes) by applying a composition to the pest, a crop plant, and/or the soil where the crop plant will be located. Enan’s composition may comprise, as the active components, black seed oil or a combination of oils, and pesticides (e.g. bacteriocide, nematicide, insecticide, fungicide), proanthocyanidins, or reseveratrol. Enan’s composition may also comprise antimicrobial agents and surfactants. In light of Sitaraman’s disclosure that Pseudomonas aeruginosa, a free-living soil bacterium, is known to be an opportunistic pathogen of plants, and Sanoner’s disclosure that their cranberry extract composition is known to have antibacterial effects against Pseudomonas aeruginosa, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Enan, Sitaraman, and Sanoner, and include Sanoner’s cranberry extract or de-esterified cranberry extract (which comprises proanthocyanidin, anthocyanin, quinic acid, benzoic acid, malic acid, citric acid, and tannase) as the second active component in Enan’s composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of increased antibacterial effects and controlling the population of the pest, P. aeruginosa in the soil where the plant is planted or on the plant itself. Furthermore, as cranberry extract is a natural product, it would reduce the phytotoxicity to the plant, and be advantageous from the environmental perspective, e.g. better soil quality, safer for workers, and reduced negative effects on non-target organisms. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Enan discloses the inclusion of 
With regards to the amounts and ranges recited in the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 62-64, 67, 77-79, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Enan (US 2011/0124502 A1; published May 26, 2011), Sanoner et al. (Sanoner) (US 2015/0126598 A1; published May 6, 2015), and Sitaraman (Pseudomonas spp. as models for plant-microbe interactions; published Sept. 29, 2015), as applied to claims 29-31, 34, 35, 38, 49, 51, 65, 66, 68-75, 80, 81, 83-86, and 88-90, further in view of Baltruschat et al. (Baltruschat) (WO 2016/034165 A1; citations from English equivalent US 2017/0251668 A1; of record), Heuer et al. (Heuer) (US 2008/0254135 A1; published Oct. 16, 2008), and Lorca et al. (Lorca) (WO 2016/089898 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the bacterial plant pathogen is α-proteobacterium Candidatus liberibacter asiaticus.
Applicant further claims wherein the plant is a tomato plant.
Applicant further claims wherein the plant is a citrus plant.
Applicant further claims wherein contacting the plant having the bacterial plant pathogen infection with the amount of the composition effective to inhibit the bacterial plant pathogen comprises: delivering the adjuvant to a phloem to the plant.

The teachings of Enan, Sanoner, and Sitaraman, and the motivation for their combination are set forth above and incorporated herein.

Candidatus liberibacter asiaticus; (ii) wherein the plant is a citrus plant; (iii) wherein the plant is a tomato plant; or (iv) delivering the adjuvant to the phloem of the plant. Baltruschat, Heuer, and Lorca are relied upon for these disclosures. Their teachings are set forth herein below. 

Baltruschat discloses compositions of active ingredients for fighting plant diseases, composed of at least two different active ingredients, selected from the group of stilbenes and/or derivatives thereof, and galloylated flavan-3-ols and/or derivatives thereof, and/or the group of proanthocyanidins and/or derivatives thereof. The mixtures have a higher effect than the individual components (abstract). 
In an embodiment, the active ingredient composition is composed of at least one proanthocyanidin or derivative thereof, and at least one stilbene or derivative thereof (para.0014). Among the suitable stilbene includes resveratrol (Table 1).
The composition may be in the form of a solid or liquid (para.0017). The composition may be applied as a sprayable formulation (para.0020). The formulations are prepared in a conventional manner, for example by adding solvents and/or carrier substances. Typically, inert additives such as emulsifiers or dispersants are admixed to the formulations (para.0021).
Baltruschat discloses that the composition art particularly important for fighting a variety of fungi on various crops, such as tomatoes and fruit plants (para.0028).
The compositions are particularly suitable for fighting the following phytopathogenic fungi or pathogens: Pshytophthora infestans on tomatoes, Phytophthora capsici on tomatoes, Alternaria typologies on vegetables and fruit and Fusarium and Verticillium species on various crops (para.0029). The application of the composition can be carried out before and/or after the attack by the harmful fungi (para.0026).
Heuer discloses that resveratrol is found in cranberries (para.0018). 
Lorca discloses compositions and methods for improving plant health and controlling phytopathogenic bacteria and endophytic microorgnaisms in a plant, such as Candidatus liberibacter asiaticus (CLas) in citrus plants (pg.3, ln.2-4; Lorca claims 1, 7, 8). Lorca’s composition comprises resveratrol (pg.3, ln.4-6; Lorca claim 3).
Candidatus liberibacter species (Huanglongbing, HLB) are disseminated by insect vectors that commonly infect throughout the plant life cycle and are very difficult to contain because of the wide dissemination range of the insect vector and the long lag time for symptom expression. HLB disease is a disease associated with the fastidious, Gram-negative, phloem-limited bacterial pathogen, Candidatus liberibacter, and is the most destructive citrus disease worldwide (pg.2, ln.26-34). CLas species plug the plant’s vascular (phloem) tissues to limit nutrient movement (pg.2, ln.11). Vascular damage caused by HLB may affect the rate at which the compound is distributed throughout the canopy. The factors contributing to the reduction in vascular flow include the accumulation of starch within the xylem and phloem, the blockage of sieve elements by callose formation and bacterial cell debris, and compartmentalization as the tree attempts to isolate the pathogen (pg.55, ln.15-20). 
Lorca discloses that the antimicrobial compound is administered to a plant to contact the bacteria infecting the plant. In an embodiment, the antimicrobial compound is injected in the plant’s vascular system (phloem). The antimicrobial compound can be administered in combination with other bactericides, insecticides, fungicides, nematicides, and combinations thereof (pg.3, ln.25-29; Lorca claim 11). The composition may also be applied to the soil, or applied by foliar spraying (pg.21, ln.25-29; Lorca claim 5).

As discussed above, Enan discloses that resveratrol is also a suitable active agent for their composition for controlling pests (e.g. bacteria, fungi, insects, nematodes). In light of Heuer’s disclosure that resveratrol is found in cranberries, Lorca’s disclosure that resveratrol is known to control Candidatus liberibacter asiaticus, and Baltruschat’s disclosure that the combination of resveratrol and proanthocyanidins is known to control phytopathogenic fungi, one of ordinary skill in the art would have P. aeruginosa, but also Candidatus liberibacter asiaticus, and phytopathogenic fungi. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Enan discloses that resveratrol, which is found in cranberries, is known to be suitable for inclusion in their composition, and Baltruschat discloses that resveratrol and proanthocyanidins are known to be used together. 
With regards to the plants that the composition of the combined teachings of the cited prior art references is applied to, because the composition of the combined teachings of the cited prior art references discussed above are effective in addressing pests known to infect citrus and tomatoes, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to apply the composition of the combined teachings of the cited prior art references to citrus plants or tomato plants in order to protect them from the pests disclosed above. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the components of the composition of the combined teachings of the cited prior art references discussed above are suitable for application to plants and address pests that target citrus and/or tomato plants.
Further, as discussed above, a pest to be controlled by the composition of the cited prior art references is Candidatus liberibacter asiaticus in citrus plants. In light of Lorca’s disclosure that Candidatus liberibacter asiaticus is known to occupy the phloem of the plant, and is known to be controlled by injecting antimicrobial agents to the phloem, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the Candidatus liberibacter asiaticus. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of a more targeted administration of the antimicrobial composition to the area known to be occupied by the target pest. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as injection of the antimicrobial agent to the vascular system (phloem) is disclosed as a known administration method of controlling Candidatus liberibacter asiaticus. 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 41 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Enan (US 2011/0124502 A1; published May 26, 2011), Sanoner et al. (Sanoner) (US 2015/0126598 A1; published May 6, 2015), Sitaraman (Pseudomonas spp. as models for plant-microbe interactions; published Sept. 29, 2015), Baltruschat et al. (Baltruschat) (WO 2016/034165 A1; citations from English equivalent US 2017/0251668 A1; of record), Heuer et al. (Heuer) (US 2008/0254135 A1; published Oct. 16, 2008), and Lorca et al. (Lorca) (WO 2016/089898 A1; of record) as applied to claims 29-31, 34, 35, 38, 49, 51, 62-75, 77-86, and 88-90, further in view of Sinha et al. (Sinha) (US 2012/0076904 A1; published Mar. 29, 2012).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the composition comprises a cranberry solids content of about 1 to about 30 Brix.

The teachings of Enan, Sanoner, Sitaraman, Baltruschat, Heuer, and Lorca, and the motivation for their combination are set forth above and incorporated herein.



Sinha discloses a method for physical separation and purification of bioactive phenolics from berries, such as cranberries, by subjecting a berry extract solution having a Brix of from about 1 to about 4 to ultrafiltration, and ultimately recovering the diafiltered retentate containing the separated bioactive phenolics (abstract; para.0015, 0030). 
Sinha exemplifies the method using cranberry juice having a Brix of 2, and the Brix of the final bioactive retentate is 5.8 and the Brix of the permeate (organic acids and sugar fraction) is 1.3 (para.0033).
Sinha discloses that phenolic and polyphenolic compounds of significance are flavonols, flavones, flavan-3-ols (e.g., proanthocyanidin), flavanones, anthocyanins, isoflavones, C6-C1 phenolic acids, C6-C3 hydroxy cinnamates, and C6-C-C3 stilbene (e.g., resveratrol) (para.0003-0012). The fruit juices contain sugars and organic acids (e.g., citric acid, malic acid, quinic acid). Sinha’s method offers a more economically viable process for commercial scale up in separation of bioactive flavonoids from the sugars and food acids of the juices (para.0014).

As discussed above, the combined teachings of Enan, Sanoner, Sitaraman, Baltruschat, Heuer, and Lorca are directed to the application of a composition comprising black seed oil or a combination of oils disclosed in Enan, Sanoner’s (de-esterified) cranberry extract composition (which comprises proanthocyanidin, anthocyanin, quinic acid, benzoic acid, malic acid, citric acid), and resveratrol to control various plant pests. In light of Sinha’s disclosure that their process using cranberry juice having a Brix of from about 1 to about 4 is more economically viable for separation of bioactive phenolic compounds from the sugars and food acids of the juices, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 36 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Enan (US 2011/0124502 A1; published May 26, 2011), Sanoner et al. (Sanoner) (US 2015/0126598 A1; published May 6, 2015), and Sitaraman (Pseudomonas spp. as models for plant-microbe interactions; published Sept. 29, 2015) as applied to claims 29-31, 34, 35, 38, 49, 51, 65, 66, 68-75, 80, 81, 83-86, and 88-90, further in view of Gans (US 2009/0175843 A1; of record) and Curtis et al. (Curtis) (US 2011/0239327 A1; published Sept. 29, 2011).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the composition comprises a starch degrading enzyme.

The teachings of Enan, Sanoner, and Sitaraman, and the motivation for their combination are set forth above and incorporated herein.



Gans discloses a composition comprising cranberry extract, D-mannose; and bromelain, and its use in preventing and treating urinary tract infections, which are caused by microorganisms, such as Pseudomonas aeruginosa (abstract; para.0003). Gans disclose that the combination of components will have complementary activity to enhance the effectiveness of the individual components in the prevention and treatment (para.0018). 
Gans discloses that bromelain is an enzyme typically found in pineapples that is capable of breaking down proteins, typically peptide bonds, and therefore referred to as a proteolytic enzyme. Bromelain is mainly comprised of cysteine proteases with smaller amounts of acid phosphatase, amylase (reading on starch degrading enzyme), and cellulose. Gans discloses that bromelain has also been found to enhance the effect of antibiotics (antibacterial agents) (para.0034).
Curtis discloses a method of controlling nematode infestation of economically important plants by contacting nematodes with a plant cysteine proteinase, such as bromelain (abstract; Curtis claims 1 and 24). When the compositions are applied as a bionematicide in the soil, the nematodes are not able to reach their host plants (para.0042). 

As discussed above, the combined teachings of Enan, Sanoner, and Sitaraman are directed to the application of a composition comprising black seed oil or a combination of oils disclosed in Enan, Sanoner’s (de-esterified) and cranberry extract composition to control plant pests, such as P. aeruginosa. In light of Gans’s disclosure that bromelain is known to enhance the effect of antibacterial agents and known to be used in combination with cranberry extract, and Curtis’s disclosure that bromelain (which comprises amylase, a starch degrading enzyme) is known to be used to control nematode infestations of plants, one of ordinary skill in the art would have found it prima facie obvious before the effective filing 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered. In light of Applicant’s claim amendments, new rejections citing new combinations of references are set forth above.

Conclusion
Claims 29-31, 34-36, 38, 41, 49, 51, and 62-90 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONICA A SHIN/Primary Examiner, Art Unit 1616